          Case 1:19-cr-00486-ER Document 157 Filed 09/13/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                          9/13/2021
  UNITED STATES OF AMERICA,

                          Plaintiff,                                    ORDER

                  –v–                                                19-cr-0486 (ER)

  DONALD BLAKSTAD,

                          Defendant.

Ramos, D.J.:

        The Southern District of New York has reconfigured courtrooms and other spaces in its

courthouses to allow civil jury trials to proceed as safely as possible during the COVID-19

pandemic. Under the centralized calendaring system currently in place, the Clerk’s Office

schedules up to three jury trials to begin on each day of jury selection: a primary case and up to

two back-up cases that may proceed in its place if the primary case does not go forward.

        On February 5, 2021, the jury trial in this matter was adjourned to December 6, 2021.

Doc. 44. The Court accordingly requested a jury trial for that date and the Clerk’s Office has

now notified the Court that this case has been placed on the jury trial list for December 13, 2021.

The case must be trial-ready for that date. The case is third on the list for jury trials for that day.

This means that the case will not proceed on December 13, 2021, if either of the other trials

scheduled for that date go forward. If the case cannot proceed on the scheduled date, the Court

will seek another jury trial date for as soon as possible thereafter. As soon as the Court confirms

that the matter will proceed on December 13, 2021, it will inform the parties.
        Case 1:19-cr-00486-ER Document 157 Filed 09/13/21 Page 2 of 2




      The final pretrial conference previously scheduled for December 2, 2021, is adjourned to

December 9, 2021 at 2:00 p.m.

      SO ORDERED.

    Dated: September 13, 2021
           New York, New York
                                                        ______________________
                                                         Edgardo Ramos, U.S.D.J.
